Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                         No. 04-14-00351-CV

                                Joshua M. HINSON and Louise Hinson,
                                             Appellants

                                                   v.

                             Don LEESEBURG and Carla M. Leeseburg,
                                         Appellees

                      From the 150th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2012-CI-16610
                           Honorable Solomon Casseb III, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: October 8, 2014

DISMISSED

           In this restricted appeal, on the parties’ motion, we abated the appeal until September 29,

2014, to allow the parties to reach a settlement. See Transport Ins. Co. v. Faircloth, 898 S.W.2d
269, 280 (Tex. 1995) (public policy favors settlements). On that date, Appellants filed an

unopposed motion to dismiss the appeal. The motion states “the parties have fully settled the

underlying lawsuit.”
                                                                               04-14-00351-CV


       We reinstate this appeal on the court’s docket. Appellants’ motion is granted, and the

appeal is dismissed. See TEX. R. APP. P. 42.1(a), 43.2(f).


                                                 PER CURIAM




                                               -2-